Citation Nr: 0213736	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to death pension benefits.

4.  Entitlement to increased evaluations for the service-
connected gunshot wound residuals of the left calf, Muscle 
Group (MG) XI, evaluated as 20 percent disabling, and for 
gunshot wound residuals of the right thigh, MG XIV, evaluated 
as 10 percent disabling (for accrued purposes only).



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  The veteran died on September [redacted], 1997.  The claimant 
is the veteran's son.

This appeal arose from an April 1999 denial of the claimant's 
request for death benefits by the Des Moines, Iowa, 
Department of Veterans Affairs (VA), Regional Office (RO).  

The Board notes that the claimant has claimed entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 (West 1991).  
In this regard, the Board has imposed a temporary stay on the 
adjudication of claims based on entitlement under 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision, the Federal 
Circuit directed the VA to conduct expedited rulemaking which 
will either explain why certain regulations--38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106--are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims will remain 
in effect pending the completion of the directed rulemaking.


REMAND

In the instant case, the "claimant" has requested death 
benefits as the "child" of the veteran.  In order to be 
eligible to make such a claim as a child of the veteran, the 
claimant must be an unmarried person who is a legitimate 
child and who is under the age of 18 or who, before reaching 
the age of 18 years, became permanently incapable of self-
support.  38 C.F.R. § 3.57(a)(1)(i) and (ii) (2002).  In 
regard to the claim for accrued benefits, the claimant must 
again be the child of the veteran as defined for entitlement, 
or be entitled to reimbursement for the amount of expenses 
paid for the last sickness and burial of the veteran.  
38 U.S.C.A. § 5121 (West 1991).  

In reviewing this case, the Board has determined that 
additional information is needed as to the claimant's status 
as the "child" of the deceased veteran.  This question is 
inextricably intertwined with the issues on appeal, since 
whether or not he can make the above claims would obviously 
effect the merits and the outcome of those claims.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should contact the claimant 
and request that he provide medical 
documentation that he had been found to 
be incapable of self-support prior to 
reaching the age of 18.

2.  The RO should request the claimant to 
provide documentation as to the amount of 
the expenses of the veteran's last 
sickness and burial which he paid.

3.  The RO should then readjudicate the 
claims in light of the responses provided 
by the claimant.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




